      Case: 1:21-cv-00025 Document #: 1 Filed: 01/04/21 Page 1 of 10 PageID #:1




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS

 BOB TUKIN,
                                                   Case No.:
 PLAINTIFF,

 v.

 HALSTED FINANCIAL SERVICES,
 LLC,

 DEFENDANT.


                                         COMPLAINT

       COMES NOW Plaintiff, Bob Tukin (“Plaintiff” or “Mr. Tukin”), through undersigned

counsel, and for his Complaint against Halsted Financial, LLC (“Defendant”), states as follows:

                                    NATURE OF ACTION
       1.       Plaintiff brings this action seeking redress for damages under the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) related to a collection letter

received from Defendant.

       2.       Plaintiff has a congressionally defined right to receive all communications from a

debt collector free from any misrepresentations. See E.g. Genova v. IC Systems, Inc., No. CV 16-

5621, 2-17 WL 2289289, at *3 (D.N.J. May 25, 2017).

       3.       Plaintiff has thus suffered an injury as a result of Defendant’s conduct, giving rise

to standing before this Court. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1544 (2016), quoting Lujan

v. Defenders of Wildlife, 504 U.S. 555, 580 (1992) (Congress has the power to define injuries and

articulate chains of causation that will give rise to a case or controversy where none existed

before.); Bellwood v. Dwivedi, 895 F. 2d 1521, 1526-27 (7th Cir. 1990) (“Congress can create new




                                            Page 1 of 10
      Case: 1:21-cv-00025 Document #: 1 Filed: 01/04/21 Page 2 of 10 PageID #:2




substantive rights, such as rights to be free from misrepresentations, and if that right is invaded the

holder of the right can sue without running afoul of Article III, even if he incurs no other injury[.]”)

        4.       The FDCPA does not ordinarily require proof of an intentional violation, and is

considered a strict liability statute, whereby a single violation is sufficient to establish civil liability

against a debt collector.

                                   JURISDICTION AND VENUE

        5.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331.
        6.      Venue is proper in the District because Halsted Financial is located within this

District and Cavalry is doing business within this District.

                                                PARTIES

        7.      Plaintiff, Bob Tukin, is a natural person and was residing within the State of

Missouri at all time relevant herein.

        8.      Plaintiff is a consumer as defined by the FDCPA.

        9.      Defendant Halsted Financial, Inc. is an Illinois corporation that engages in the

business of debt collection with a principal place of business at 8001 Lincoln Ave., Ste. 500,

Skokie, IL 60077-3657.

        10.     Defendant collects or attempts to collect defaulted debts due or owed to another

and its principal business is the collect of defaulted debts using the telephone and mails.

        11.     Defendant is a debt collector as defined by the FDCPA.

                                    FACTUAL ALLEGATIONS

        12.     All of Defendant’s collection actions at issue occurred within one year of the date

of this Complaint.




                                               Page 2 of 10
      Case: 1:21-cv-00025 Document #: 1 Filed: 01/04/21 Page 3 of 10 PageID #:3




        13.    An initial collection letter, dated January 22, 2020, was received by Mr. Tukin from

Defendant (the “Letter”). A true and accurate, redacted, copy of the Letter is attached as Exhibit

1 and incorporated herein by this reference.

        14.    The Letter was for a debt allegedly owed to “CVI SGP Acquisition Trust”, in the

amount of $3,407.84.

        15.    The Letter stated, “Current Creditor To Whom The Debt Is Owed: CVI SGP

Acquisition Trust”.

        16.    The Letter also stated, “Your account has been placed by CVI SGP Acquisition

Trust with our agency for collections.”

        17.    The debt was incurred as a financial obligation that was primarily for personal,

family, or household purposes and is therefore a “debt” as that term is defined by 15 U.S.C. §

1692a(5).

        18.    Upon information and belief, the Letter is a form letter and computer generated sent

to hundreds of consumers.

        19.    Upon information and belief, CVI SGP Acquisition Trust is not the actual owner

of the debt or the “Current Creditor To Whom The Debt Is Owed”.

        20.    Pursuant to Mr. Tukin’s credit report “RCS/CARVAL INVESTORS” is the current

creditor.

        21.    Upon information and belief, Resurgent Capital Services, LP placed the account

with Defendant, not CVI SGP Acquisition Trust.

        22.    The foregoing statements are false and misleading, in violation of the FDCPA.

        23.    The Letter was the initial communication that Mr. Tukin received from Defendant.




                                           Page 3 of 10
      Case: 1:21-cv-00025 Document #: 1 Filed: 01/04/21 Page 4 of 10 PageID #:4




       24.     Under § 1692g of the FDCPA, within five days of an initial communication with a

consumer, a debt collector must provide a written notice, known as a “G-notice”, that contains

relevant information about the alleged debt and how to dispute it.

       25.     Pursuant to the FDCPA § 1692g,

               (a) …Within five days after the initial communication with a consumer in
                   connection with the collection of any debt, a debt collector shall, unless the
                   following information is contained in the initial communication or the
                   consumer has paid the debt, send the consumer a written notice
                   containing—

                  (1)    the amount of the debt;

                  (2)    the name of the creditor to whom the debt is owed;

                  (3) a statement that unless the consumer, within thirty days after receipt
                      of the notice, disputes the validity of the debt, or any portion thereof,
                      the debt will be assumed to be valid by the debt collector;

                  (4) a statement that if the consumer notifies the debt collector in writing
                  within the thirty-day period that the debt, or any portion thereof, is
                  disputed, the debt collector will obtain verification of the debt or a copy of
                  a judgment against the consumer and a copy of such verification or
                  judgment will be mailed to the consumer by the debt collector; and

                  (5)    a statement that, upon the consumer’s written request within the
                  thirty-day period, the debt collector will provide the consumer with the
                  name and address of the original creditor, if different from the current
                  creditor.


       26.     Defendant’s January 22, 2020 Letter omits the statutorily required G-notice.

       27.     Plaintiff did not receive a written notice containing the G-notice from Defendant

within five days of the January 22, 2020 Letter.

       28.     Defendant’s omission of the required G-notice, along with demands for payment,

in their initial communication with Mr. Tukin overshadowed Mr. Tukin’s right to dispute the debt,

in violation of the FDCPA.




                                           Page 4 of 10
      Case: 1:21-cv-00025 Document #: 1 Filed: 01/04/21 Page 5 of 10 PageID #:5




       29.     Defendant’s collection letter contains several bar codes and/or QR codes as well as

account numbers that, upon information and belief, contain sensitive and identifying information

of Plaintiff, and are positioned next to the name and address of Plaintiff in a manner that such were

visible through the glassine window of the envelope sent to Plaintiff by mail.

       30.     Defendant’s January 22, 2020 Letter contained a “Privacy Notice”

       31.     A true and accurate copy of the Defendant’s Privacy Notice is attached as Exhibit

2 and incorporated herein by this reference.

       32.     Defendant’s Privacy Notice indicated that Plaintiff’s personal information is being

shared between Defendant and the “Owners” of the Debt, “CVI SGP-CO Acquisition Trust” and

“CVI SGP Acquisition Trust”.

       33.     The representation in the Privacy Notice pertaining to the multiple “Owners” of the

Debt contradict the representation in Defendant’s Letter of a single “Current Creditor To Whom

The Debt Is Owed”, and is false and misleading, in violation of the FDCPA.

       34.     The FDCPA prohibits the sharing of information regarding a consumer “without

the prior consent of the consumer given directly to the debt collector, or the express permission of

a court of competent jurisdiction, or as reasonably necessary to effectuate a postjudgment judicial

remedy…” See 15 U.S.C. § 1692c(b).

       35.     “a debt collector may not communicate, in connection with the collection of any

debt, with any person other than the consumer, his attorney, a consumer reporting agency if

otherwise permitted by law, the creditor, the attorney of the creditor, or the attorney of the debt

collector.” See 15 U.S.C. § 1692c(b).

       36.      The sharing of Mr. Tukin’s information is prohibited by law.




                                            Page 5 of 10
      Case: 1:21-cv-00025 Document #: 1 Filed: 01/04/21 Page 6 of 10 PageID #:6




        37.     Upon information and belief, Defendant’s pattern and practice of providing false

and/or misleading information has yielded Defendant significant profits from unwitting

consumers.

        38.     Upon information and belief, Defendant regularly sends collections letters to

consumers which include false, misleading, and/or deceptive information in an attempt to collect

monies from unwitting consumers.

        39.     As a result of Defendant’s false, misleading, deceptive, and/or unfair collection

practices, Plaintiff was concerned and had to spend time, and had to hire counsel, to investigate

Defendant’s false, misleading, deceptive, and/or unfair collection practices resulting from

Defendant’s collection letter and collection conduct described herein.

        40.     The foregoing conduct of Defendant violates the FDCPA, entitling Mr. Tukin to

statutory damages and actual damages, along with reasonable attorneys’ fees.

                         COUNT I: VIOLATIONS OF § 1692e of the FDCPA

        41.     Plaintiff incorporates by reference all other paragraphs of this Complaint as if

fully stated herein.

        42.     Section 1692e of the FDCPA prohibits the use of any false, deceptive, or

misleading representation or means in connection with the collection of any debt, and

underscores the general application of such prohibition.

        43.     The contradiction between the identified, single “Current Creditor” in Defendant’s

collection letter and the plural “Owners” identified in Defendant’s Privacy Notice renders one of

the disclosures false, and is intended to mislead the least sophisticated consumer regarding who is

the true current owner of the debt.




                                            Page 6 of 10
      Case: 1:21-cv-00025 Document #: 1 Filed: 01/04/21 Page 7 of 10 PageID #:7




        44.     An unsophisticated consumer would be confused and misled by Defendant’s false

and misleading representations.

        45.     Defendant’s violations of §1692e of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                        COUNT II: Violation Of § 1692g of the FDCPA
        46.     Plaintiff incorporates by reference all other paragraphs of this Complaint as if

fully stated herein.

        47.     Defendant’s Collection Letter failed to contain the prerequisite G-Notice providing

Valerie Chavez with notice of her rights to dispute the alleged debt, or any portion thereof, pursuant

to § 1692g of the FDCPA.

        48.     § 1692g of the FDCPA further prohibits any collection activities and

communication during the 30-day period from overshadowing the disclosure of the consumer’s

rights. See 15 U.S.C. § 1692g(b).

        49.     Defendant made demands for payment from Mr. Tukin within the 30-day dispute

period provided by the FDCPA, absent appropriate and contextually necessary transition language,

and thereby overshadowed the Defendant’s Mr. Tukin’s right to dispute the Debt, in violation of

the FDCPA.

        50.     Defendant’s violations of §1692g of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                       COUNT III: Violation Of §1692f Of The FDCPA
        51.     Plaintiff incorporates by reference all other paragraphs of this Complaint as if

fully stated herein.

        52.     Section 1692f of the FDCPA provides,




                                            Page 7 of 10
        Case: 1:21-cv-00025 Document #: 1 Filed: 01/04/21 Page 8 of 10 PageID #:8




“A debt collector may not use unfair or unconscionable means to collect or attempt to collect any
debt. Without limiting the general application of the foregoing, the following conduct is a
violation of this section:
...
(8) Using any language or symbol, other than the debt collector’s address, on any envelope when
communicating with a consumer by use of the mails or by telegram, except that a debt collector
may use his business name if such name does not indicate that he is in the debt collection
business.”
         53.   In violating §1692g of the FDCPA, as detailed in Count I, herein, Defendant has

implicitly also violated §1692f of the FDCPA by virtue of the unfair, overshadowing practices

alleged therein.

         54.   Moreover, Defendant’s payment demands, when coupled with the lack of any

transition language that would prevent overshadowing of Plaintiffs’ dispute rights, underscore the

unfair patterns and practices that, upon information and belief, Defendant engages in to

overshadow the dispute rights of unsophisticated consumers like Mr. Tukin. Such pattern and

practices by Defendant are unfair or unconscionable, in violation of 15 U.S.C. § 1692f.

         55.   Defendant’s conduct in structuring its communications to Plaintiff thusly has a

coercive effect designed to pressure individuals like Mr. Tukin into sending money quickly,

thereby overshadowing consumer dispute rights. Such acts, and Defendant’s conduct in totality,

as more fully stated herein, constitutes unfair and unconscionable acts by Defendant, in violation

of 15 U.S.C. § 169f.

         56.   Defendant’s collection letter contains several bar codes and/or QR codes as well

as account numbers that, upon information and belief, contain sensitive and identifying

information of Mr. Tukin, and were positioned next to the name and address of Mr. Tukin in a

manner that such were visible through the glassine window of the envelope sent to Plaintiff by

mail.



                                           Page 8 of 10
      Case: 1:21-cv-00025 Document #: 1 Filed: 01/04/21 Page 9 of 10 PageID #:9




        57.     Upon information and belief, the layout and structuring of Defendant’s collection

letter in such a manner exposed, to any third party with a readily available QR code scanner, the

fact that the Defendant’s letter came from a debt collector or contained information regarding

Mr. Tukin’s alleged account with the Defendant, in violation of Section 1692f(8).

        58.     Defendant’s violation of §1692f of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                        COUNT IV: Violation Of § 1692c of the FDCPA
        59.     Plaintiff incorporates by reference all other paragraphs of this Complaint as if

fully stated herein.

        60.     § 1692c(b) provides, in pertinent part, that “a debt collector may not communicate,

in connection with the collection of any debt, with any person other than the consumer, his

attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of

the creditor, or the attorney of the debt collector.”

        61.     Upon information and belief, Defendant communicated regarding the Debt with

various entities and purported owners of the debt other than the actual creditor of the Debt, in

violation of the FDCPA.

        62.     Defendant’s violations of §1692c of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Bob Tukin respectfully requests that the Court grant Plaintiff
the following relief against the Defendant, Halsted Financial Services, LLC:

                1. statutory damages of $1,000.00 for Defendant’s violations within the Debt
                   letter for Mr. Tukin as provided by § 1692k(a) of the FDCPA,



                                             Page 9 of 10
Case: 1:21-cv-00025 Document #: 1 Filed: 01/04/21 Page 10 of 10 PageID #:10




         2. actual damages for Mr. Tukin as provided by § 1692k(a) of the FDCPA,

         3. reasonable attorneys’ fees for Mr. Tukin as provided by § 1692k(a) of the
            FDCPA, and

         4. any other relief this Court deems just and proper.


                                   JURY DEMAND

  Plaintiffs demand a trial by jury on all Counts so triable.

                                         Respectfully submitted,

                                         s/ David M. Barshay
                                         David M. Barshay, Esquire
                                         BARSHAY, RIZZO & LOPEZ, PLLC
                                         445 Broadhollow Road | Suite CL18
                                         Melville, New York 11747
                                         P. (631) 210-7272
                                         F. (516) 706-5055
                                         dbarshay@brlfirm.com




                                      Page 10 of 10
